Citation Nr: 1501703	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-46 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to August 1988, from May 1990 to September 1990, and from April 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted entitlement to service connection for adjustment disorder and assigned an initial 10 percent rating, effective March 16, 2005.  In a March 2008 Decision Review Officer decision, an increased rating of 30 percent was assigned, effective March 16, 2005.  A May 2010 rating decision recharacterized the disability as anxiety disorder.  Thereafter, an April 2014 rating decision recharacterized the disability as PTSD and assigned a 70 percent rating, effective March 16, 2005.  However, as this rating is still less than the maximum benefit available, the appeal is still pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.   A transcript of the hearing is associated with the claims file.

In November 2013, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development, and it now returns to the Board for appellate review.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and/or mood due manifested to depressed/anxious mood, loss of concentration and memory, irritability, chronic sleep impairment, panic attacks, compulsive behavior and difficulty establishing and maintaining work and social relationships.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in November 2013 for the purpose of scheduling a VA examination.  The examination was completed in March 2014. Therefore, the Board determines that the RO/AMC substantially complied with the Board's remand orders, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A VA letter issued in March 2006 satisfied the duty to notify provisions with respect to service connection.

Filing of a notice of disagreement with the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran gave extensive testimony on his current symptoms and the severity of his acquired psychiatric disorder, with the assistance of his representative from the Connecticut Department of Veterans Affairs.  Thereafter, the VLJ asked questions to further ascertain the current symptomatology of the Veteran's acquired psychiatric disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of March 2006, April 2010, and March 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claim. 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's PTSD.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find either of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's PTSD has been assigned an initial rating of 70 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The Veteran contends that his symptomatology is worse than contemplated by this rating.  

The regulations establish a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment. Id.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence relevant to the appeal includes the reports of March 2006, April 2010, and March 2014 VA examinations.  In March 2006, the Veteran reported spending most of his leisure time with his children and his wife, and that while he had some friends, he typically did not socialize much outside of his home.  He indicated being happy at his work with Connecticut social services, but that he had missed approximately 40 days from work due to symptoms, which the examiner stated appeared to be related to his time in Iraq.  The Veteran also reported difficulties at work dealing with his clients, stating that he had become more irritable.  The examiner noted that the Veteran was casually dressed and well-groomed and without noticeable motor or speech abnormalities.  Thought processes were logical and goal-directed, and insight and judgment were good.

In April 2010, the Veteran described continual worsening of symptoms since the previous examinations, including increased worry, nervousness, somatic manifestations, and occasional anxiety attacks.  His primary complaint was anxiety and paranoia at night with a compulsion to make his home secure.  Sleep was limited to no more than a couple of hours per night.  The Veteran's family and social situation had not changed since the last examination, but at work he had moved into a position with less client contact.  Mood was anxious and dysphoric.  There was no evidence of thought disorder, while insight and judgment were fair. 

At the March 2014 VA examination, the Veteran reported that he had to decline a promotion at work because he could not fulfill the occupational tasks.  He endorsed irritable, sad, and anxious mood.  He also reported loss of interest in activities and social interactions, and stated that although he used to have many friends, he no longer sees them.  The examiner documented symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, and disorientation to time or place.  The Veteran was well-groomed, and he exhibited no disturbances of thought processes or speech.  Insight and judgment were fair.  

Based on the above evidence, the Board finds that the Veteran's symptoms do not more closely approximate a rating in excess of 70 percent at any time during the appeal period.  Such a rating requires total social and occupational impairment.  While the Veteran has reported the loss of interest in activities and social interactions over time and trouble at work with paying attention, memory, irritability when dealing with clients, time lost, and changes in position due to his PTSD symptoms, he has not been shown to be totally impaired socially or occupationally.  At his examinations, he has been found to have appropriate eye contact, normal speech, and logical and goal-directed thought processes.  He has consistently been described by examiners as being able to manage his finances.  In light of these facts, the Board determines that a rating in excess of 70 percent is not warranted at any time during the appeal period. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher initial rating for his PTSD.  Therefore, the claim is denied. 

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's PTSD results in symptoms such as disturbance of mood and affect, loss of concentration and memory, irritability, compulsive behavior, impaired judgment and mood, and loss of sleep.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  While the Veteran's symptoms have an impact on his work and have required the Veteran to change positions at work to limit his interactions with clients and take time off, the record does not establish that the time off has been excessive or that the Veteran's disability has required hospitalization so as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for PTSD is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F.3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the evidence shows that the Veteran is employed, and he has not reported that his PTSD has rendered him unable to maintain that employment.  Therefore, the Board determines that such issue has not been raised by the record or the Veteran, and that further consideration of a TDIU rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


